DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on 02/23/2021 is acknowledged. Claims 1-7 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/04/2018 and 10/07/2020 have been considered by the examiner.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the paired buttress blocks" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. The aforementioned claim element is ambiguous as it is unclear what buttress block as recited in claim 1 lines 15-16, the “paired buttress blocks” makes reference. Due to the extensive effort in overcoming the indefiniteness of the claim language, the examiner cannot offer a suggestion to overcome the antecedent oversight. 
Claims 2-7 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (US 2019/0299719 A1).
Regarding claim 1, Murata teaches an invention pertaining to pneumatic tires, see ABSTRACT. The tire is configured to have a pair of bead portions 3; a pair of sidewall portions 2 which extend outward in a diametrical direction from each bead portion; a tread portion 1 which is connected to each sidewall portion; a plurality of lug grooves 30A, 30B which extend outward in a tire width direction from a shoulder region to reach a sidewall portion of the tire, see FIG. 3 – (corresponds to a buttress area); a block 50, 60 defined by the plurality of lug grooves 30A, 30B, wherein the block includes a shoulder block 50 provided in the shoulder area and a side block 60 – (corresponds to a buttress block) provided in the buttress area, see FIG. 3.
And wherein at least some of the plurality of lug grooves 30A end at a ridge portion 32 – (corresponds to a connecting portion) which connects a pair of side blocks defined by the at least some of the lug grooves, see FIG. 3 – (corresponds to at least some of the lug grooves end at a connecting portion connecting a pair of buttress blocks defined by the at least some of the lug rooves). The ridge being provided on a length that begins at approximately 50% of the length of the side block 60, see FIG. 3 – (corresponds to the connecting portion is provided on an inner side in the tire 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And it is readily see in FIG. 3 that radially above the area comprising 34, the ridge 32 has a wider base that inclines upwards towards a higher plane of the block, thereby the slope would be considered a “step” up from the sidewall of the tire to the higher plane of the block 60 which protrudes out from the outer surface sidewall – (corresponds to a step or protrusion where the buttress block has a largest upraised height from an outer surface of the sidewall portion is provided in the tire diametrical position of the connecting portion.
Regarding claims 3-4, Murata teaches the ridge 32 – (corresponds to a connecting portion) is provided at a lower end position of the side block, see FIG. 3 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2019/0299719 A1), as applied to claim 1 above, in view of Kuwano (US 2017/0166013 A1 – of record).
Regarding claim 2, Murata does not explicitly disclose the use of an annular rib which connects the plurality of side blocks. However, it would have been necessary and obvious to look to prior art for exemplary configurations of tire sidewall protectors. Kuwano provides this teaching.
Kuwano discloses a pneumatic tire suitable for providing an enhanced blow durability of projections and design properties of the tire, see [0007]. The tire is configured to have a plurality of projections 30, 50 which are connected by an annular 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall portion, and side blocks above the ridges of Murata to have a circumferentially extending annular rib which connects the side blocks, as taught by Kuwano to provide the tire with the deflecting property of the sidewall as taught by Kuwano.  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2019/0299719 A1), as applied to claim 1 above, in view of Zhu et al. (US 2013/0086807 A1).
Regarding claim 5, Murata does not explicitly disclose all of the lug grooves end at the ridge. However, it would have been necessary and obvious to look to prior art for exemplary configurations of tire sidewall protectors. Zhu provides this teaching.
Zhu discloses tires may be subjected to repeated contact with obstacles that can split the sidewall and damage or even deflate a pneumatic tire, see [0003]. And provides a solution in a tire sidewall protector 410 which features an annular rib which connects sidewall projections 500, 510 of the tire; and features lug grooves which end at the annular rib portion. Zhu further suggests that having coextensive sidewall and tread 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lug grooves of Murata to have all of the lug grooves end at the ridges, as taught by Zhu to provide the tire with heat dissipation, aesthetic appeal and enhanced mud traction properties as taught by Zhu.  
Regarding claims 6-7, Murata does not explicitly disclose a length of the connecting portion in the tire diametrical direction is 30% to 50% of the length of the buttress block; nor that an inner end in the tire diametrical direction of a top face of the buttress block is disposed on an outer side of a tire maximum width position in the tire 
As previously discussed, Zhu discloses having coextensive sidewall and tread features offers not only provides sidewall protection but also heat dissipation, aesthetic appeal and enhanced mud traction. And it is readily seen that the coextensive tread/sidewall features in Murata’s FIG. 4 or Zhu’s FIG. 4 reasonably suggest the portion which connects the sidewall projections is at least 30% to 50% of the total length of the area from the tread to the illustrated sidewall; and that the inner end in the tire diametrical direction of the top face of the sidewall blocks is disposed on an outer side of a tire maximum width position of the tire, see at least Murata’s FIG. 4 or Zhu’s FIG. 4. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ridges and side blocks of Murata in the claimed manner, as suggested by Zhu to provide the tire with heat dissipation, aesthetic appeal and enhanced mud traction properties as taught by Zhu.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday -Thursday 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749